DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6, 8-9, 12 of U.S. Patent No. 11,122,379 B2 in view of Hassan et al. (US 20120147268 A1) and Kowalski et al. (US 6631410 B1). The claims in the conflicting patent US 11,122,379 B2 do not explicitly teach “wherein the media source comprises the display device” as recited in claims 2, 13, and “receive, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content” as recited in claims 3, 14, 20. The combination of Hassan and Kowalski teaches wherein the media source comprises the display device and wherein receiving, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content, as set forth in the prior art rejection of claim 1 below, for the benefits discussed in the prior art rejection of claim 1 below. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein media source comprises a display device, and wherein receiving, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content, as taught by Hassan and Kowalski, to the first playback device, as taught by conflicting claims 1-4, 6, 8-9, 12 of U.S. Patent No. 11,122,379 B2, for the benefits discussed above. The following is the comparison between the claims 1-20 of the current application and the conflicting claims 1-4, 6, 8-9, 12 of U.S. Patent No. 11,122,379 B2.
Claims 1-20 in the current application
Conflicting claims 1-4, 6, 8-9, 12 of U.S. Patent No. 11,122,379 B2
1. A first playback device comprising: a network interface; a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: receive, from a media source, audio content for playback in synchrony with display of corresponding video content; determine (i) a first channel of a first frequency spectrum for transmitting control information to each of a second playback device and a third playback device and (ii) a second channel of a second frequency spectrum for transmitting the audio content to each of the second playback device and the third playback device; transmit, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; transmit, via the second channel of the second frequency spectrum, (i) at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device, and (ii) at least a second portion of the audio content to the third playback device, wherein the second portion of the audio content is to be played back by the third playback device; and cause the second playback device and the third playback device to play back, respectively, the first portion of the audio content and the second portion of the audio content in synchrony with the display of the corresponding video content by a display device.

7. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: after transmitting the first control information to the second playback device and the second control information to the third playback device, transmit, via the second channel of the second frequency spectrum, (i) a first probe to the second playback device and (ii) a second probe to the third playback device.

9. The first playback device of claim 7, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: after transmitting the first probe to the second playback device, determine that the first probe has been received by the second playback device, wherein the program instructions that are executable by the processor such that the first playback device is configured to transmit, via the second channel of the second frequency spectrum, (i) at least the first portion of the audio content to the second playback device are based on determining that the first probe has been received by the second playback device; and after transmitting the second probe to the third playback device, determine that the second probe has been received by the third playback device, wherein the program instructions that are executable by the processor such that the first playback device is configured to transmit, via the second channel of the second frequency spectrum, (ii) at least a second portion of the audio content to the third playback device are based on determining that the second probe has been received by the third playback device.

2. The first playback device of claim 1, wherein the media source comprises the display device.

3. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: receive, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content.

4. The first playback device of claim 1, wherein each of the first control information and the second control information comprises information that identifies (i) the first playback device and (ii) the second channel of the second frequency spectrum.


5. The first playback device of claim 1, wherein the first control information is the same as the second control information.

6. The first playback device of claim 1, wherein the first frequency spectrum is a 2.4 GHz spectrum and the second frequency spectrum is a 5 GHz spectrum.

8. The first playback device of claim 7, wherein each of the first probe and the second probe comprises an identification of the first playback device.

10. The first playback device of claim 9, wherein: the program instructions that are executable by the processor such that the first playback device is configured to determine that the first probe has been received by the second playback device comprise program instructions that are executable by the processor such that the first playback device is configured to: receive a first acknowledgement from the second playback device; and the program instructions that are executable by the processor such that the first playback device is configured to determine that the second probe has been received by the third playback device comprise program instructions that are executable by the processor such that the first playback device is configured to: receive a second acknowledgement from the third playback device.

11. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: prior to transmitting, via the second channel of the second frequency spectrum, (i) at least the first portion of the audio content to the second playback device and (ii) at least the second portion of the audio content to the third playback device, determine that (i) a first quality of transmission of at least the first portion of the audio content is above a threshold and (ii) a second quality of transmission of at least the second portion of the audio content is above the threshold.



12. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by a processor, cause a first playback device to: receive, from a media source, audio content for playback in synchrony with display of corresponding video content; determine (i) a first channel of a first frequency spectrum for transmitting control information to each of a second playback device and a third playback device and (ii) a second channel of a second frequency spectrum for transmitting the audio content to each of the second playback device and the third playback device; transmit, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; transmit, via the second channel of the second frequency spectrum, (i) at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device, and (ii) at least a second portion of the audio content to the third playback device, wherein the second portion of the audio content is to be played back by the third playback device; and cause the second playback device and the third playback device to play back, respectively, the first portion of the audio content and the second portion of the audio content in synchrony with the display of the corresponding video content by a display device.

18. The non-transitory computer-readable medium of claim 12, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by the processor, cause the first playback device to: after transmitting the first control information to the second playback device and the second control information to the third playback device, transmit, via the second channel of the second frequency spectrum, (i) a first probe to the second playback device and (ii) a second probe to the third playback device.











13. The non-transitory computer-readable medium of claim 12, wherein the media source comprises the display device.

14. The non-transitory computer-readable medium of claim 12, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by the processor, cause the first playback device to: receive, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content.

15. The non-transitory computer-readable medium of claim 12, wherein each of the first control information and the second control information comprises information that identifies (i) the first playback device and (ii) the second channel of the second frequency spectrum.

16. The non-transitory computer-readable medium of claim 12, wherein the first control information is the same as the second control information.

17. The non-transitory computer-readable medium of claim 12, wherein the first frequency spectrum is a 2.4 GHz spectrum and the second frequency spectrum is a 5 GHz spectrum.

19. A method carried out by a first playback device, the method comprising: receiving, from a media source, audio content for playback in synchrony with display of corresponding video content; determining (i) a first channel of a first frequency spectrum for transmitting control information to each of a second playback device and a third playback device and (ii) a second channel of a second frequency spectrum for transmitting the audio content to each of the second playback device and the third playback device; transmitting, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; transmitting, via the second channel of the second frequency spectrum, (i) at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device, and (ii) at least a second portion of the audio content to the third playback device, wherein the second portion of the audio content is to be played back by the third playback device; and causing the second playback device and the third playback device to play back, respectively, the first portion of the audio content and the second portion of the audio content in synchrony with the display of the corresponding video content by a display device.






















20. The method of claim 19, further comprising: receiving, from the media source, the corresponding video content; and transmitting, to the display device, the corresponding video content.
1. A first playback device comprising: a network interface; a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the first playback device to perform functions comprising: detecting a presence of a second playback device and a third playback device, wherein each of the second playback device and the third playback device is configured to receive audio information from the first playback device; selecting (i) a first channel of a first frequency spectrum for transmitting control information to each of the second playback device and the third playback device and (ii) a second channel of a second frequency spectrum for transmitting audio information to each of the second playback device and the third playback device; after selecting the first channel of the first frequency spectrum, transmitting, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; after transmitting the first control information to the second playback device and the second control information to the third playback device, transmitting, via the second channel of the second frequency spectrum, (i) a first probe to the second playback device and (ii) a second probe to the third playback device; after transmitting the first probe to the second playback device, determining that the first probe has been received by the second playback device; after transmitting the second probe to the third playback device, determining that the second probe has been received by the third playback device; based on determining that (i) the first probe has been received by the second playback device and (ii) the second probe has been received by the third playback device, transmitting, via the second channel of the second frequency spectrum, at least a first portion of given audio information to the second playback device, wherein the first portion of the given audio information is to be played by the second playback device; and based on determining that (i) the first probe has been received by the second playback device and (ii) the second probe has been received by the third playback device, transmitting, via the second channel of the second frequency spectrum, at least a second portion of the given audio information to the third playback device, wherein the second portion of the given audio information is to be played by the third playback device.

























5. The first playback device of claim 1, wherein the given audio information comprises audio information received from at least one of a home theater source, a fourth playback device, a local network source, or an Internet source.








2. The first playback device of claim 1, wherein each of the first control information and the second control information comprises information that identifies at least one of (i) the first playback device or (ii) the second channel of the second frequency spectrum.

3. The first playback device of claim 1, wherein the first control information is the same as the second control information.

6. The first playback device of claim 1, wherein the first frequency spectrum is a 2.4 GHz spectrum and the second frequency spectrum is a 5 GHz spectrum.

4. The first playback device of claim 1, wherein each of the first probe and the second probe comprises an identification of the first playback device.

8. The first playback device of claim 1, wherein determining that the first probe has been received by the second playback device comprises receiving a first acknowledgement from the second playback device, and wherein determining that the second probe has been received by the third playback device comprises receiving a second acknowledgement from the third playback device.












9. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the first playback device to perform functions comprising: prior to transmitting, via the second channel of the second frequency spectrum, (i) at least the first portion of the given audio information to the second playback device and (ii) at least the second portion of the given audio information to the third playback device, determining that (i) a first quality of transmission of at least the first portion of the given audio information is above a threshold and (ii) a second quality of transmission of at least the second portion of the given audio information is above the threshold.

 1. A first playback device comprising: a network interface; a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the first playback device to perform functions comprising: detecting a presence of a second playback device and a third playback device, wherein each of the second playback device and the third playback device is configured to receive audio information from the first playback device; selecting (i) a first channel of a first frequency spectrum for transmitting control information to each of the second playback device and the third playback device and (ii) a second channel of a second frequency spectrum for transmitting audio information to each of the second playback device and the third playback device; after selecting the first channel of the first frequency spectrum, transmitting, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; after transmitting the first control information to the second playback device and the second control information to the third playback device, transmitting, via the second channel of the second frequency spectrum, (i) a first probe to the second playback device and (ii) a second probe to the third playback device; after transmitting the first probe to the second playback device, determining that the first probe has been received by the second playback device; after transmitting the second probe to the third playback device, determining that the second probe has been received by the third playback device; based on determining that (i) the first probe has been received by the second playback device and (ii) the second probe has been received by the third playback device, transmitting, via the second channel of the second frequency spectrum, at least a first portion of given audio information to the second playback device, wherein the first portion of the given audio information is to be played by the second playback device; and based on determining that (i) the first probe has been received by the second playback device and (ii) the second probe has been received by the third playback device, transmitting, via the second channel of the second frequency spectrum, at least a second portion of the given audio information to the third playback device, wherein the second portion of the given audio information is to be played by the third playback device.

5. The first playback device of claim 1, wherein the given audio information comprises audio information received from at least one of a home theater source, a fourth playback device, a local network source, or an Internet source.








2. The first playback device of claim 1, wherein each of the first control information and the second control information comprises information that identifies at least one of (i) the first playback device or (ii) the second channel of the second frequency spectrum.

3. The first playback device of claim 1, wherein the first control information is the same as the second control information.


6. The first playback device of claim 1, wherein the first frequency spectrum is a 2.4 GHz spectrum and the second frequency spectrum is a 5 GHz spectrum.


12. A method carried out by a first playback device, the method comprising: detecting a presence of a second playback device and a third playback device, wherein each of the second playback device and the third playback device is configured to receive audio information from the first playback device; selecting (i) a first channel of a first frequency spectrum for transmitting control information to each of the second playback device and the third playback device and (ii) a second channel of a second frequency spectrum for transmitting audio information to each of the second playback device and the third playback device; after selecting the first channel of the first frequency spectrum, transmitting, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; after transmitting the first control information to the second playback device and the second control information to the third playback device, transmitting, via the second channel of the second frequency spectrum, (i) a first probe to the second playback device and (ii) a second probe to the third playback device; after transmitting the first probe to the second playback device, determining that the first probe has been received by the second playback device; after transmitting the second probe to the third playback device, determining that the second probe has been received by the third playback device; based on determining that (i) the first probe has been received by the second playback device and (ii) the second probe has been received by the third playback device, transmitting, via the second channel of the second frequency spectrum, at least a first portion of given audio information to the second playback device, wherein the first portion of the given audio information is to be played by the second playback device; and based on determining that (i) the first probe has been received by the second playback device and (ii) the second probe has been received by the third playback device, transmitting, via the second channel of the second frequency spectrum, at least a second portion of the given audio information to the third playback device, wherein the second portion of the given audio information is to be played by the third playback device.

5. The first playback device of claim 1, wherein the given audio information comprises audio information received from at least one of a home theater source, a fourth playback device, a local network source, or an Internet source.


Claim 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 3-7, 9, 13 of U.S. Patent No. 10,425,753 B2 in view of Hassan et al. (US 20120147268 A1), Kowalski et al. (US 6631410 B1), and Jones et al (US 7277692 B1, hereinafter Jones). The claims in the conflicting patent US 10,425,753 B2 do not explicitly teach “wherein the media source comprises the display device” as recited in claims 2, 13, and “receive, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content” as recited in claims 3, 14, 20 and “receive a first acknowledgement from the second playback device” and “receive a second acknowledgement from the third playback device” as recited in claim 10. The combination of Hassan, Kowalski, and Jones teaches the features the conflicting claims of US 10,425,753 B2 do not teach above, as discussed in the prior art rejection of claims 1, 9-10 below, for the benefits discussed in the prior art rejection of claims 1, 9-10 below. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the features listed above the conflicting claims of US 10,425,753 B2 do not teach above, as taught by Hassan, Kowalski, and Jones, to the first playback device, as taught by conflicting claims 1, 3-7, 9, 13 of U.S. Patent No. 10,425,753 B2, for the benefits discussed above. The following is the comparison between the claims 1-20 of the current application and the conflicting claims 1, 3-7, 9, 13 of U.S. Patent No. 10,425,753 B2.
Claims 1-20 in the current application
Conflicting claims 1, 3-7, 9, 13 of U.S. Patent No. 10,425,753 B2
1. A first playback device comprising: a network interface; a processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: receive, from a media source, audio content for playback in synchrony with display of corresponding video content; determine (i) a first channel of a first frequency spectrum for transmitting control information to each of a second playback device and a third playback device and (ii) a second channel of a second frequency spectrum for transmitting the audio content to each of the second playback device and the third playback device; transmit, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; transmit, via the second channel of the second frequency spectrum, (i) at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device, and (ii) at least a second portion of the audio content to the third playback device, wherein the second portion of the audio content is to be played back by the third playback device; and cause the second playback device and the third playback device to play back, respectively, the first portion of the audio content and the second portion of the audio content in synchrony with the display of the corresponding video content by a display device.

7. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: after transmitting the first control information to the second playback device and the second control information to the third playback device, transmit, via the second channel of the second frequency spectrum, (i) a first probe to the second playback device and (ii) a second probe to the third playback device.

9. The first playback device of claim 7, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: after transmitting the first probe to the second playback device, determine that the first probe has been received by the second playback device, wherein the program instructions that are executable by the processor such that the first playback device is configured to transmit, via the second channel of the second frequency spectrum, (i) at least the first portion of the audio content to the second playback device are based on determining that the first probe has been received by the second playback device; and after transmitting the second probe to the third playback device, determine that the second probe has been received by the third playback device, wherein the program instructions that are executable by the processor such that the first playback device is configured to transmit, via the second channel of the second frequency spectrum, (ii) at least a second portion of the audio content to the third playback device are based on determining that the second probe has been received by the third playback device.

11. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: prior to transmitting, via the second channel of the second frequency spectrum, (i) at least the first portion of the audio content to the second playback device and (ii) at least the second portion of the audio content to the third playback device, determine that (i) a first quality of transmission of at least the first portion of the audio content is above a threshold and (ii) a second quality of transmission of at least the second portion of the audio content is above the threshold.

2. The first playback device of claim 1, wherein the media source comprises the display device.

3. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: receive, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content.

4. The first playback device of claim 1, wherein each of the first control information and the second control information comprises information that identifies (i) the first playback device and (ii) the second channel of the second frequency spectrum.

5. The first playback device of claim 1, wherein the first control information is the same as the second control information.






















6. The first playback device of claim 1, wherein the first frequency spectrum is a 2.4 GHz spectrum and the second frequency spectrum is a 5 GHz spectrum.

8. The first playback device of claim 7, wherein each of the first probe and the second probe comprises an identification of the first playback device.

10. The first playback device of claim 9, wherein: the program instructions that are executable by the processor such that the first playback device is configured to determine that the first probe has been received by the second playback device comprise program instructions that are executable by the processor such that the first playback device is configured to: receive a first acknowledgement from the second playback device; and the program instructions that are executable by the processor such that the first playback device is configured to determine that the second probe has been received by the third playback device comprise program instructions that are executable by the processor such that the first playback device is configured to: receive a second acknowledgement from the third playback device.

12. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by a processor, cause a first playback device to: receive, from a media source, audio content for playback in synchrony with display of corresponding video content; determine (i) a first channel of a first frequency spectrum for transmitting control information to each of a second playback device and a third playback device and (ii) a second channel of a second frequency spectrum for transmitting the audio content to each of the second playback device and the third playback device; transmit, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; transmit, via the second channel of the second frequency spectrum, (i) at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device, and (ii) at least a second portion of the audio content to the third playback device, wherein the second portion of the audio content is to be played back by the third playback device; and cause the second playback device and the third playback device to play back, respectively, the first portion of the audio content and the second portion of the audio content in synchrony with the display of the corresponding video content by a display device.

18. The non-transitory computer-readable medium of claim 12, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by the processor, cause the first playback device to: after transmitting the first control information to the second playback device and the second control information to the third playback device, transmit, via the second channel of the second frequency spectrum, (i) a first probe to the second playback device and (ii) a second probe to the third playback device.



















13. The non-transitory computer-readable medium of claim 12, wherein the media source comprises the display device.

14. The non-transitory computer-readable medium of claim 12, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by the processor, cause the first playback device to: receive, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content.

15. The non-transitory computer-readable medium of claim 12, wherein each of the first control information and the second control information comprises information that identifies (i) the first playback device and (ii) the second channel of the second frequency spectrum.

16. The non-transitory computer-readable medium of claim 12, wherein the first control information is the same as the second control information.















17. The non-transitory computer-readable medium of claim 12, wherein the first frequency spectrum is a 2.4 GHz spectrum and the second frequency spectrum is a 5 GHz spectrum.

19. A method carried out by a first playback device, the method comprising: receiving, from a media source, audio content for playback in synchrony with display of corresponding video content; determining (i) a first channel of a first frequency spectrum for transmitting control information to each of a second playback device and a third playback device and (ii) a second channel of a second frequency spectrum for transmitting the audio content to each of the second playback device and the third playback device; transmitting, via the first channel of the first frequency spectrum, (i) first control information to the second playback device and (ii) second control information to the third playback device; transmitting, via the second channel of the second frequency spectrum, (i) at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device, and (ii) at least a second portion of the audio content to the third playback device, wherein the second portion of the audio content is to be played back by the third playback device; and causing the second playback device and the third playback device to play back, respectively, the first portion of the audio content and the second portion of the audio content in synchrony with the display of the corresponding video content by a display device.






























20. The method of claim 19, further comprising: receiving, from the media source, the corresponding video content; and transmitting, to the display device, the corresponding video content.
1. A first playback device comprising: a network interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the first playback device to perform functions comprising: selecting a first channel of a first frequency spectrum for use in transmitting audio information to one or more other playback devices; detecting the presence of a second playback device configured to receive audio information from the first playback device; in response to detecting the presence of the second playback device, transmitting, via the network interface, first control information to the second playback device via a second channel of a second frequency spectrum that differs from the first frequency spectrum; transmitting, via the network interface, a probe to the second playback device via the first channel of the first frequency spectrum; determining that the probe has been received by the second playback device; in response to determining that the probe has been received by the second playback device, transmitting, via the network interface, at least a first portion of given audio information to the second playback device via the first channel of the first frequency spectrum, wherein the first portion of the given audio information is to be played by the second playback device; while transmitting at least the first portion of the given audio information to the second playback device via the first channel of the first frequency spectrum, determining that a quality of transmission of the first portion of the given audio information from the first playback device to the second playback device via the first channel of the first frequency spectrum has degraded below a threshold; selecting a third channel of the first frequency spectrum that differs from the first channel; transmitting, via the network interface, second control information to the second playback device via the second channel of the second frequency spectrum, wherein the second control information comprises information that identifies the third channel of the first frequency spectrum; and switching from transmitting, via the network interface, at least the first portion of the given audio information to the second playback device via the first channel of the first frequency spectrum to transmitting, via the network interface, at least the first portion of the given audio information to the second playback device via the third channel of the first frequency spectrum.

2. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the first playback device to perform functions comprising: playback a second portion of the given audio information.

4. The first playback device of claim 2, wherein playback of the second portion of the given audio information comprises playback of the second portion of the given audio information in synchrony with the second playback device playing back the first portion of the given audio information.






























7. The first playback device of claim 1, wherein the given audio information comprises audio information received from at least one of a home theater source, a third playback device, a local network source, or an Internet source.








5. The first playback device of claim 1, wherein the first control information comprises information that identifies at least one of (i) the first playback device and (ii) the first channel of the first frequency spectrum.


3. The first playback device of claim 2, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the first playback device to perform functions comprising: transmitting, via the network interface, a third portion of the given audio information to a third playback device via the first channel of the first frequency spectrum, wherein the first portion of the given audio information is to be played by the second playback device and the third portion of the given audio information is to be played by the third playback device, and wherein the second playback device and the third playback device are in a star network with the first playback device.

9. The first playback device of claim 1, wherein the first frequency spectrum is a 5 GHz spectrum and the second frequency spectrum is a 2.4 GHz spectrum.

6. The first playback device of claim 1, wherein the probe comprises an identification of the first playback device.
























1. A first playback device comprising: a network interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the first playback device to perform functions comprising: selecting a first channel of a first frequency spectrum for use in transmitting audio information to one or more other playback devices; detecting the presence of a second playback device configured to receive audio information from the first playback device; in response to detecting the presence of the second playback device, transmitting, via the network interface, first control information to the second playback device via a second channel of a second frequency spectrum that differs from the first frequency spectrum; transmitting, via the network interface, a probe to the second playback device via the first channel of the first frequency spectrum; determining that the probe has been received by the second playback device; in response to determining that the probe has been received by the second playback device, transmitting, via the network interface, at least a first portion of given audio information to the second playback device via the first channel of the first frequency spectrum, wherein the first portion of the given audio information is to be played by the second playback device; while transmitting at least the first portion of the given audio information to the second playback device via the first channel of the first frequency spectrum, determining that a quality of transmission of the first portion of the given audio information from the first playback device to the second playback device via the first channel of the first frequency spectrum has degraded below a threshold; selecting a third channel of the first frequency spectrum that differs from the first channel; transmitting, via the network interface, second control information to the second playback device via the second channel of the second frequency spectrum, wherein the second control information comprises information that identifies the third channel of the first frequency spectrum; and switching from transmitting, via the network interface, at least the first portion of the given audio information to the second playback device via the first channel of the first frequency spectrum to transmitting, via the network interface, at least the first portion of the given audio information to the second playback device via the third channel of the first frequency spectrum.

4. The first playback device of claim 2, wherein playback of the second portion of the given audio information comprises playback of the second portion of the given audio information in synchrony with the second playback device playing back the first portion of the given audio information.

7. The first playback device of claim 1, wherein the given audio information comprises audio information received from at least one of a home theater source, a third playback device, a local network source, or an Internet source.








5. The first playback device of claim 1, wherein the first control information comprises information that identifies at least one of (i) the first playback device and (ii) the first channel of the first frequency spectrum.


3. The first playback device of claim 2, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the first playback device to perform functions comprising: transmitting, via the network interface, a third portion of the given audio information to a third playback device via the first channel of the first frequency spectrum, wherein the first portion of the given audio information is to be played by the second playback device and the third portion of the given audio information is to be played by the third playback device, and wherein the second playback device and the third playback device are in a star network with the first playback device.

9. The first playback device of claim 1, wherein the first frequency spectrum is a 5 GHz spectrum and the second frequency spectrum is a 2.4 GHz spectrum.


13. A method comprising: selecting, by a first playback device, a first channel of a first frequency spectrum for transmitting audio information to one or more other playback devices; detecting, by the first playback device, the presence of a second playback device configured to receive audio information from the first playback device; in response to detecting the presence of the second playback device, transmitting, by the first playback device via the network interface, first control information to the second playback device via a second channel of a second frequency spectrum that differs from the first frequency spectrum; transmitting, by the first playback device via the network interface, a probe to the second playback device via the first channel of the first frequency spectrum; determining, by the first playback device, that the probe has been received by the second playback device; in response to determining that the probe has been received by the second playback device, transmitting, by the first playback device via the network interface, at least a first portion of given audio information to the second playback device via the first channel of the first frequency spectrum, wherein the first portion of the given audio information is to be played by the second playback device; while transmitting, by the first playback device via the network interface, at least the first portion of the given audio information to the second playback device via the first channel of the first frequency spectrum, determining, by the first playback device, that a quality of transmission of the first portion of the given audio information from the first playback device to the second playback device via the first channel of the first frequency spectrum has degraded below a threshold; selecting, by the first playback device, a third channel of the first frequency spectrum that differs from the first channel; transmitting, by the first playback device via the network interface, second control information to the second playback device via the second channel of the second frequency spectrum, wherein the second control information comprises information that identifies the third channel of the first frequency spectrum; and switching from transmitting, by the first playback device via the network interface, at least the first portion of the given audio information to the second playback device via the first channel of the first frequency spectrum to transmitting, by the first playback device via the network interface, at least the first portion of the given audio information to the second playback device via the third channel of the first frequency spectrum.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 20120147268 A1, hereinafter Hassan) and in view of reference Kowalski et al (US 6631410 B1, hereinafter Kowalski).
Claim 1: Hassan teaches a first playback device (title and abstract, ln 1-16 and computing device 120, etc. in fig. 1 and 210 as details in fig. 2 and one of functions to play the audio-video contents via a screen 320 or monitor 1091 and speakers 1097 in fig. 10, and video displayed on 320 in fig. 3, para 137)  comprising: 
a network interface (including radio 250, 254 for transmitting and receiving information wirelessly, para 43);
a processor (including processor core, etc., para 55; computer, para 128 and processing unit 1020, etc. in fig. 10); 
a non-transitory computer-readable medium (storage medium, para 128, including through one of non-removable non-voluntary memory and removable non-voluntary memory interfaces 1040, 1050, etc. in fig. 10); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the processor (stored program module in fig. 10, para 128; including through non-removable non-voluntary memory and removable non-voluntary memory interfaces 1040, 1050, etc. in fig. 10) such that the first playback device is configured to: 
receive, from a media source (from Internet via a link 142, para 24), audio content for playback in synchrony with display of corresponding video content (receiving multi-media content such as movie or television program, para 24; a display or television 130; audio-video inherently synchronized and performed by the television and selected stereo speakers in fig. 3); 
determine (i) a first channel of a first frequency spectrum for transmitting control information (side channel for transmitting user commands, by a channel bandwidth, e.g., 6 MHz, in fig. 9; multiple side channels 910B, 910D-910F, 910H-910I in fig. 9, para 118-120) to each of a second playback device (e.g., one of detected and selected television 442 and tablet PC 444, and audio stereo devices 422, etc., in fig. 4, para 76) and a third playback device (e.g., stereo speakers displayed in fig. 4, para 76) and (ii) a second channel of a second frequency spectrum for transmitting the audio content to each of the second playback device (audio-video channels for streaming the audio-video multimedia such as one or more of bandwidths 910A, 910C, 910G, etc. in fig. 9, via drivers 240/244 and radios 250-254, para 59-62) and the third playback device (different frequency spectrum location with a certain of bandwidth allocated in fig. 9); 
transmit, via the first channel of the first frequency spectrum, (i) first control information to the second playback device (e.g., transmitting command to the specific and connected devices when a packet is received, para 59; transmitting commands to the remote presentation device, para 25, 31);
transmit, via the second channel of the second frequency spectrum, (i) at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device (streaming the audio-video multimedia by the bandwidth channels 910A, 910C, 910G, etc. in fig. 9, para 59-62); and cause the second playback device (reproducing the video on the television, para 44), the first portion of the audio content in synchrony with the display of the corresponding video content by a display device (a television to reproduce transmitted television program or movie, para 31, thus, synchronization between audio and video is inherency for the television to reproduce the received television program or movie, para 31, 44 and para 66).
However, Hassan does not explicitly teach transmitting second control information to the third playback device via the disclosed first channel of the first frequency spectrum as disclosed the first control information to the second playback device; and does not explicitly teach transmitting at least a second portion of the audio content to the third playback device via the disclosed second channel of the second frequency spectrum as disclosed the first portion of the audio content to the second playback device via the second channel of the second frequency spectrum, and does not explicitly teach wherein the second portion of the audio content is to be played back by the third playback device in synchrony with the display of the corresponding video content by the display device, as disclosed the first portion of the audio content is to be played back by the second playback device in synchrony with the display of the corresponding video content by the display device.
Kowalski teaches an analogous field of endeavor by disclosing a first playback device (title and abstract, ln 1-17 and e.g., a device within a realm 40 in fig. 2) and wherein receiving, from a media source, audio content for playback in synchrony with display of corresponding video content is disclosed (multimedia streams from a source 12 and transmitted to play devices in realm 42, 46, 44, etc., col 6, ln 63-67, col 7, ln 1-3 and reproducing video by a hanging TV monitor and variety of output devices including speakers, col 4, ln 59-67, col 5, ln 1-4); transmitting, via a first channel of the first frequency spectrum, first control information to the second playback device and second control information to the third playback device (transmitting the determined buffer delay to all CTLs of the devices in realms 42, 44, 46, etc., col 8, ln 55-57); transmitting, via the first channel of the first frequency spectrum, at least a first portion of the audio content to the second playback device, wherein the first portion of the audio content is to be played back by the second playback device, and at least a second portion of the audio content to the third playback device, wherein the second portion of the audio content is to be played back by the third playback device (allocating capacity over channel by negotiating data rates, data formats, QoS, etc.; synchronizing multiple output streams sent to, e.g., output device 80, 90 in realms 44, 46, col 5, ln 41-47; col 7, ln 33-41; the output devices can be speakers or monitors, col 4, ln 61-63); and cause the second playback device and the third playback device to play back, respectively, the first portion of the audio content and the second portion of the audio content in synchrony with the display of the corresponding video content by a display device (reproducing by a wall-hanging television and synchronizing audio and video between multiple wired monitors/speakers and multiple wireless monitors/speakers, col 4, ln 61-63) for benefits of achieving an high quality audio/video reproduction (col 4, ln 9-26) in a distributed environment (col 1, ln 16-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein transmitting second control information to the third playback device via the first channel of the first frequency spectrum; transmitting at least the second portion of the audio content to the third playback device via the second channel of the second frequency spectrum; the second portion of the audio content is to be played back by the third playback device in synchrony with the display of the corresponding video content by the display device, as taught by Kowalski, to the third playback device and transmission of the control information and the first portion of the audio content to the second playback device in the first playback device, as taught by Hassan, for the benefits discussed above.
Claim 12 has been analyzed and rejected according to claim 1 above.
Claim 19 has been analyzed and rejected according to claims 1, 12 above.
Claim 2: the combination Hassan and Kowalski further teaches, according to claim 1 above, wherein the media source comprises the display device (Hassan, the computing device includes a screen to reproduce the media content in fig. 3 and Kowalski, the realm 40 as the media source from element 12 and having output devices 56, 58 in fig. 2, the output devices includes speakers and monitors, col 4, ln 59-61).
Claim 3: The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the processor such that the first playback device is configured to: receive, from the media source, the corresponding video content; and transmit, to the display device, the corresponding video content (Hassan, receiving multimedia contents from Internet and sent to the television 130 in fig. 1 and Kowalski, distributing the multimedia streams to the transceivers 72, 82 of the realms 44, 46 through the a gateway realm 42 in fig. 2; each of the realms 42, 44, 46 has output device 70, 80, 90 in fig. 2).
Claim 5: the combination of Hassan and Kowalski further teaches, according to claim 1 above, wherein the first control information is the same as the second control information (positive and negative acknowledgement, and commands from the user, see the discussion in claim 1 and Kowalski, the buffer delay sent to each of the realms and the discussion in claim 1 above).
Claim 6: the combination of Hassan and Kowalski further teaches, according to claim 1 above, wherein the first frequency spectrum is a 2.4 GHz spectrum and the second frequency spectrum is a 5.0 GHz spectrum (Hassan, 2.4 GHz and 5 GHz for audio-video channel 132 and side channel 134 in fig. 1, para 38).
Claim 7: the combination of Hassan and Kowalski further teaches, according to claim 1 above, the first playback device is configured to: after transmitting the first control information to the second playback device and the second control information to the third playback device, transmit, via the second channel of the second frequency spectrum, a first probe to the second playback device and a second probe to the third playback device (Hassan, transmitting a positive or negative acknowledgement to the specific and connected devices when a packet is received and p.5, para 59, and Kowalski, independent retransmitting the lost packet up to n packets of delay in determining a buffer length, col 5, ln 65-67, col 6, ln 1-18, and exchanging MAC messages with wireless transceiver 14 and delay synchronizer 16, col 5, ln 34-37).
Claim 8: the combination of Hassan and Kowalski further teaches, according to claim 7 above, wherein each of the first probe and the second probe comprises an identification of the first playback device (Hassan, transmitting negative and positive acknowledgement to the specific devices, and thus, the source address is inherently included in the acknowledgement message for responding receiving status to the message transmitter, and Kowalski, exchanging MAC messages, col 5, ln 34-37, and thus, inherently, the exchanged messages include the destination addresses).
Claim 13 has been analyzed and rejected according to claims 12, 2 above.
Claim 14 has been analyzed and rejected according to claims 12, 3 above.
Claim 16 has been analyzed and rejected according to claims 12, 5 above.
Claim 17 has been analyzed and rejected according to claims 12, 6 above.
Claim 18 has been analyzed and rejected according to claims 12, 7 above.
Claim 20 has been analyzed and rejected according to claims 19, 3 above.


Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (above) and in view of references Kowalski (above) and Cordeiro et al (WO 2011139670 A2, hereinafter Cordeiro).
Claim 4: the combination of Hassan and Kowalski teaches all elements of claim 4, according to claim 1 above, including the first control information and the second control information (Hassan, transmitting a positive, negative acknowledgement or command to the specific and connected devices when a packet is received, para 59; transmitting commands to the remote presentation device, para 25, 31, and Kowalski, including buffer delay and exchanged MAC messages as discussed in claim 1 above), except wherein each of the first control information and the second control information comprises information that identifies the first playback device and the second channel of the second frequency spectrum.
Cordeiro teaches an analogous field of endeavor by disclosing a device for audio playback (title and abstract, ln 1-4 and figs. 1, 2A, 2B and implemented for audio playback device, p.4, ln 5-12) and wherein a first device and a second device are disclosed (station A and station B in figs. 2A and 2B and details in fig. 1), and wherein a first control information and a second control information are disclosed (control information sent from Radio A of the station A to the Radio A of the station B in fig. 2A and similar to Radio C, etc. in a MIMO system in fig. 1) and each of the first control information and the second control information comprises information that identifies the first playback device (e.g., MAC address representing the station A or station B and other station in fig. 3) and the second channel of the second frequency spectrum (channel number and the frequency band or id of frequency band in fig. 3 and control information in other stations is similar) for benefits of achieving a dynamical resource assignment for optimizing the usage of the available resources in obtaining maximum of data transfer (p.3, ln 17-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied wherein each of the first control information and the second control information comprises information that identifies the first playback device and the second channel of the second frequency spectrum, as taught by Cordeiro, to the first control information and the second control information in the first playback device, as taught by the combination of Hassan and Kowalski, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claims 12, 4 above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (above) and in view of references Kowalski (above) and Jones et al (US 7277692 B1, hereinafter Jones).
Claim 9: the combination Hassan and Kowalski teaches all the elements of claim 9, according to claim 7 above, except after transmitting the first probe to the second playback device, determine that the first probe has been received by the second playback device, transmitting, via the second channel of the second frequency spectrum, at least the first portion of the audio content to the second playback device are based on determining that the first probe has been received by the second playback device; and after transmitting the second probe to the third playback device, determine that the second probe has been received by the third playback device, the first playback device is configured to transmit, via the second channel of the second frequency spectrum, at least a second portion of the audio content to the third playback device are based on determining that the second probe has been received by the third playback device.
Jones teaches an analogous field of endeavor by disclosing an audio processing device for playback (title and abstract, ln 1-10 and fig. 1 and for reproduction, col 1, ln 33-45) and wherein  a first probe and a second probe are disclosed (probe request frames transmitted by a mobile client terminal for receiving one or more probe response frames and col 4, ln 54-58) and 
after transmitting the first probe to the second playback device, determining that the first probe has been received by the second playback device and after transmitting the second probe to the third playback device, determining that the second probe has been received by the third playback device (the mobile terminal receives probe response frames from one or more access points and col 4, ln 54-58 and each of the one or more access points AP-1, AP-2, …, represents one or more mobile terminals connected in fig. 2 and col 4, ln 19-23); and 
after determining that the first probe has been received by the second playback device and the second probe has been received by the third playback device, transmitting, via a second channel of a second frequency spectrum, at least the first portion of the audio content to the second playback device based on determining that the first probe has been received by the second playback device, and at least the second portion of the audio content to the third playback device based on determining that the second probe has been received by the third playback device (after the mobile terminal is authenticated by the probe and probe response frames above, i.e., based on the authenticated by the probe and probe response frames above, performing transmission of the audio data frame by frame to the associated mobile terminals and col 4, ln 59-67, col 5, ln 1-4) for benefits of achieving a secured audio data transmission for not just mono sound reproduction, but also sound reproduction in multiple channels with rich sound effects (col 1, ln 23-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied wherein after transmitting the first probe to the second playback device, determining that the first probe has been received by the second playback device and after transmitting the second probe to the third playback device, determining that the second probe has been received by the third playback device; and after determining that the first probe has been received by the second playback device and the second probe has been received by the third playback device, transmitting, via a second channel of a second frequency spectrum, at least the first portion of the audio content to the second playback device based on determining that the first probe has been received by the second playback device, and at least the second portion of the audio content to the third playback device based on determining that the second probe has been received by the third playback device, as taught by Jones, to the first playback device, the second playback device, and the third playback device, as taught by the combination of Hassan and Kowalski, for the benefits discussed above.
Claim 10: the combination of Hassan, Kowalski, and Jones further teaches, according to claim 9 above, wherein receiving a first acknowledgement from the second playback device; and receiving a second acknowledgement from the third playback device (Hassan, transmitting a positive or negative acknowledgement to the specific and connected devices when a packet is received and p.5, para 5, and Kowalski, exchanging MAC messages, col 5, ln 33-35, and Jones, receiving probe response frames from one or more access points for assuring the receipt of the probe request frames, col 4, ln 54-58).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan (above) and in view of references Kowalski (above) and Haatainen (US 20110015769 A1).
Claim 11: the combination of Hassan and Kowalski teaches all the elements of claim 11, according to claim 1 above, including transmitting, via the second channel of the second frequency spectrum, at least the first portion of the audio content to the second playback device and at least the second portion of the audio content to the third playback device (Hassan, streaming the media including audio data from the computing device 120 to the television 130 in fig. 1 and the discussion in claim 1 above, and Kowalski, distributing multimedia streams to each of the realms for synchronizing the wireless and wired output devices in fig. 2), except prior to the disclosed transmitting above, determine that a first quality of transmission of at least the first portion of the audio content is above a threshold and a second quality of transmission of at least the second portion of the audio content is above the threshold.
Haatainen teaches an analogous field of endeavor by disclosing a first playback device (title and abstract, ln 1-22 and fig. 1) and wherein prior to the transmitting, via the second channel of the second frequency spectrum (e.g., wireless transmission protocol such as 802.11a/b/g, para 94 and thus, modulation frequency for transmission is inherency), at least the first portion of the audio content to the second playback device and at least the second portion of the audio content to the third playback device (a host application entering an idle state 100 in fig. 7, para 91; at step 101, starting a determination network or transmission latency for each of the audio data receivers, para 91), determining that a first quality of transmission of at least the first portion of the audio content is above a threshold and a second quality of transmission of at least the second portion of the audio content is above the threshold (creating and storing acceptable maximal latency as threshold for each receiver, para 91 and a transmission latency is determined and compared to the maximal acceptable threshold at step 105 for each audio data receiver, e.g., to 106 if the roundtrip latency is less than the maximal acceptable threshold at 105 in fig. 7, i.e., the transmission quality is higher than the required threshold, para 92) for benefits of achieving an accurate estimation of transmission or network latency for digital audio reproduction in a random acoustic environment (p.1, para 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied wherein prior to the transmitting, via the second channel of the second frequency spectrum, at least the first portion of the audio content to the second playback device and at least the second portion of the audio content to the third playback device, determining that the first quality of transmission of at least the first portion of the audio content is above the threshold and the second quality of transmission of at least the second portion of the audio content is above the threshold, as taught by Haatainen, to the transmission via the second channel of the second frequency and the first play device, as taught by the combination of Hassan and Kowalski, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654